Citation Nr: 0926648	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  05-18 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's 
lymphoma.

2.  Entitlement to service connection for a disability 
manifested by headaches.

3.  Entitlement to service connection for residuals of a head 
trauma.

4.   Entitlement to service connection for a disability 
manifested by dizziness.

5.  Entitlement to service connection for residuals of a 
right knee injury.

6.  Entitlement to special monthly compensation based on 
housebound status.

7.  Entitlement to special monthly pension based on 
housebound status.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from April 1966 to April 1968.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from April 2005, September 2005, and June 
2008 rating decisions of the Lincoln, Nebraska, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The April 2005 rating decision, in pertinent part, 
established service connection for a right knee laceration 
scar and assigned a noncompensable initial evaluation for 
that disability; denied service connection for chronic head 
trauma residuals, a chronic headache disorder, a chronic 
disorder manifested by dizziness, a chronic right knee 
disorder to include trauma residuals and pain, a chronic left 
knee disorder, a chronic arthritic disorder, and a chronic 
sinus disorder to include sinusitis; and denied special 
monthly pension based on the need for regular aid and 
attendance or at the housebound rate.  

In a September 2005 rating decision, the RO denied special 
monthly compensation based on the need for regular aid and 
attendance or at the housebound rate.  

In April 2007, the Board denied service connection for a 
chronic left knee disorder, a chronic arthritic disorder, and 
chronic sinusitis; denied special monthly compensation based 
on the need for regular aid and attendance; and denied 
special monthly pension based on the need for regular aid and 
attendance.  The issues of service connection for residuals 
of a head trauma, headaches, a disability manifested by 
dizziness, and residuals of a right knee injury; special 
monthly compensation based at the housebound rate; and 
special monthly pension at the housebound rate were remanded 
to the RO for additional action.  

The rating decision dated in June 2008 denied service 
connection for non-Hodgkin's lymphoma.  A notice of 
disagreement with that determination was received later that 
same month, and a statement of the case was issued in January 
2009.  A statement from the Veteran, received in February 
2009, considered in conjunction with an attachment thereto, 
may be reasonably construed as constituting a substantive 
appeal as it relayed continued disagreement with the denial 
of service connection for lymphoma.

This case was more recently before the Board in October 2008, 
wherein the Board remanded the Veteran's claims for 
additional development and due process considerations.  The 
case has been returned to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  There is no competent medical nexus evidence of record 
indicating the Veteran's non-Hodgkin's lymphoma, initially 
demonstrated years after service, is causally or 
etiologically related to his service in the military.

2.  There is no competent medical nexus evidence of record 
indicating the Veteran's headaches are causally or 
etiologically related to his service in the military.

3.  There is no competent medical nexus evidence of record 
indicating the Veteran has chronic residual disability of a 
head trauma, which is causally or etiologically related to 
his service in the military.

4.  There is no competent medical nexus evidence of record 
indicating the Veteran has a chronic disability manifested by 
dizziness, which is causally or etiologically related to his 
service in the military.

5.  There is no competent medical nexus evidence of record 
indicating the Veteran has chronic residual disability of a 
right knee injury, which is causally or etiologically related 
to his service in the military.

6.  The Veteran does not have a single service-connected 
disability rated as 100 percent disabling and is not shown to 
be permanently housebound as a result of his service-
connected disabilities.

7.  The Veteran is not substantially and indefinitely 
confined to his dwelling or immediate premises as a result of 
his disabilities; nor does he have a single permanent 
disability ratable at 100 percent, plus additional disability 
ratable at 60 percent or more.  


CONCLUSIONS OF LAW

1.  Non-Hodgkin's lymphoma was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309 
(2008).

2.  A chronic disability manifested by headaches was not 
incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 
3.301, 3.303, 3.304, 3.306, 3.307, 3.309 (2008).

3.  Chronic residual disability of head trauma was not 
incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 
3.301, 3.303, 3.304, 3.306, 3.307, 3.309 (2008).

4.  A chronic disability manifested by dizziness was not 
incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 
3.301, 3.303, 3.304, 3.306, 3.307, 3.309 (2008).

5.  A chronic residual disability of right knee injury was 
not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 
3.301, 3.303, 3.304, 3.306, 3.307, 3.309 (2008).

6.  The criteria for the award of special monthly 
compensation due to housebound status have not been met.  38 
U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2007), 38 C.F.R. 
§§ 3.102, 3.350, 3.351, 3.352 (2008).   

7.  The criteria for special monthly pension based on 
housebound status are not met.  38 U.S.C.A. §§ 1502, 1521 
(West 2002); 38 C.F.R. §§ 3.351, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in October 2004, 
February 2005, June 2005, and April 2008, from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
explained the evidence necessary to substantiate the 
Veteran's claims of entitlement to service connection, as 
well as informed the appellant of what evidence was necessary 
to establish entitlement to special monthly compensation and 
special monthly pension, as well as the legal criteria for 
entitlement to such benefits.  The letters also informed him 
of his and VA's respective duties for obtaining evidence. 

In addition, the April 2008 VCAA letter from VA explained how 
a disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Although the notice elements required by 
Dingess/Hartman were provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  As such, 
there was no defect with respect to timing of the VCAA 
notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record for the time 
period at issue but has found nothing to suggest that there 
is any outstanding evidence with respect to the Veteran's 
claims.  

VA opinions and clinical examinations with respect to the 
issues on appeal have been obtained.  38 C.F.R. § 3.159(c) 
(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinions and clinical examinations obtained in this case are 
more than adequate, as they are predicated on a full reading 
of the medical records in the Veteran's claims file.  The 
examiners considered all of the pertinent evidence of record, 
to include service treatment records and VA treatment 
records, and the statements of the appellant, and provided a 
complete rationale for the opinions stated, relying on and 
citing to the records reviewed.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Entitlement to Service Connection

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for non-Hodgkin's 
lymphoma, headaches, residuals of head trauma, dizziness, and 
residuals of a right knee injury, so these claims must be 
denied.  38 C.F.R. § 3.102.  

While the Board acknowledges that the Veteran was treated for 
a laceration of the right knee during his service, his 
complaints have not been shown to have been other than acute 
and resolved with treatment.   Further, although the Veteran 
reported experiencing headaches and dizziness following a 
1967 auto accident, the Board points out that the Veteran 
also reported that his headaches and dizziness were resolved 
with treatment; no accident reports or related medical 
records were associated with his service treatment records.  
Moreover, the Veteran's February 1968 separation examination 
report indicates that the Veteran's neurological evaluation 
was completely normal, as were the physical evaluations of 
his head, musculoskeletal system, lower extremities, and 
lymphatic system.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . ."). 

Additionally, there is no objective evidence of continuance 
of symptomatology during the years following the Veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
Veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of his low back condition).   In particular, VA 
examination reports and VA and private treatment records 
indicate that the Veteran first sought treatment for 
headaches, dizziness, residuals of a head trauma, and 
residuals of a right knee injury in 2004; prior to that time, 
the Veteran denied experiencing headaches and dizziness.  
(See, i.e., October 2004 letter from R. D. C., D.O.; VA 
treatment notes dated December 2002 and March 2004).  
Similarly, the Veteran reported that he was first diagnosed 
with non-Hodgkin's lymphoma in 1997 and that it recurred in 
2004.  (See, i.e., January 2005 VA examination report).  The 
Board notes that, in the absence of demonstration of 
continuity of symptomatology, or a competent nexus opinion, 
the initial demonstration of current disability years after 
service is too remote from service to be reasonably related 
to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  See also Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
veteran's delay in asserting a claim can constitute negative 
evidence, which weighs against the claim).  

The Board further notes that private physicians' October 2004 
and September 2007 letters opining that the Veteran's claimed 
disabilities were related to his military service did not 
refer to any credible supporting evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991) (the Board is not 
required to accept unsubstantiated or ambiguous medical 
opinions as to the origin of the veteran's disorder).  See 
also Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the Court 
rejected a medical opinion as "immaterial" where there was 
no indication the physician had reviewed relevant service 
medical records or any other relevant documents that would 
have enabled him to form an opinion on service connection on 
an independent basis).  To the contrary, it appears that the 
opinions were based on the Veteran's reported history of in-
service knee and head injuries, as well as a history of in-
service chemical exposure; however, the history as related by 
the Veteran is inconsistent with the medical evidence of 
record.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) 
(the presumption of credibility is not found to "arise" or 
apply to a statement to a physician based upon an inaccurate 
factual premise or history as related by the veteran).  See 
also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history, unenhanced by any additional 
medical comment, does not constitute competent medical 
evidence).  

More significantly, the June 2007 VA examiner stated that he 
would have to resort to speculation to opine as to whether 
the Veteran's headaches and dizziness were related to his 
military service, including his unconfirmed in-service 
automobile accident.  However, the June 2007 VA examiner 
concluded that the Veteran's current right knee disability 
was not associated with his military service.  Furthermore, 
the October 2008 VA examiner found that any association 
between the Veteran's service and his non-Hodgkin's lymphoma 
would require speculation.  Service connection may not be 
based on a resort to speculation or even remote possibility.  
See 38 C.F.R. § 3.102.  See also Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998) ("In order for service connection 
for a particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 
'a relationship between the disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).   

The record does not contain objective evidence confirming the 
Veteran's assertions as to the events of his service, other 
than right knee laceration, nor is there any medical evidence 
of record demonstrating that the Veteran had any symptoms 
related to non-Hodgkin's lymphoma, a head trauma, headaches, 
dizziness, and/or residual disability of a right knee injury 
(other than a laceration, for which he is service-connected) 
during his service.  While the Board finds that the Veteran 
is competent to assert that he experienced symptoms of his 
current disabilities since events during his service, little 
probative weight can be assigned to his statements, as the 
Board deems such statements to be less than credible.  In 
this regard, while the Board acknowledges that the absence of 
any corroborating medical evidence supporting his assertions, 
including during service, in and of itself does not render 
his statements incredible, such absence is for consideration 
in determining credibility.   See Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the 
credibility and weight of veteran's lay testimony, but the 
lack of such evidence does not, in and of itself, render the 
lay testimony incredible).  See also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can 
be competent to establish a diagnosis when . . . a layperson 
is competent to identify the medical condition).   

In view of the foregoing, the Board affords great probative 
value to the opinions contained in the June 2007 and October 
2008 VA examination reports.  See Madden v. Gober, 125 F.3d 
1477, 1481 (1997) (in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  These VA examination 
reports reflect that the VA examiners reviewed the Veteran's 
entire claims folder and the Veteran's reported history, as 
well as undertook a comprehensive clinical examination of the 
Veteran, prior to finding that it would be speculative or 
unlikely that the Veteran's claimed disabilities were related 
to his service.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994) (although the Board may not ignore medical opinion 
evidence, greater weight may be placed on one physician's 
opinion than another's depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence).  

Therefore, the only evidence portending that the Veteran's 
claimed non-Hodgkin's lymphoma, headaches, residuals of head 
trauma, dizziness, and residuals of a right knee injury are 
in any way related to his service in the military comes from 
him personally.  As a layperson, the Veteran simply does not 
have the necessary medical training and/or expertise to 
determine the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
conditions at issue to that symptomatology.  Id.  As such, 
his allegations, alone, when deemed less than credible, as 
discussed above, have no probative value without medical 
evidence substantiating them.  So the preponderance of the 
evidence is against his claims, in turn, meaning the benefit-
of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).



Entitlement to Special Monthly Compensation (SMC)

Legal Criteria

Under 38 U.S.C.A. § 1114(s), special monthly compensation is 
payable if the veteran has a single service-connected 
disability rated as 100 percent and, (1) has additional 
service-connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems, or (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  The second requirement is met when the veteran 
is substantially confined as a direct result of service-
connected disabilities to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
areas, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350(i).

Analysis

In multiple written statements, the Veteran and his 
representative contend that he is entitled to SMC because he 
is essentially confined to his premises due to his service-
connected disabilities.  

The Board initially notes that the Veteran does not meet the 
criteria for special monthly compensation at the housebound 
rate, based on one service-connected disability rated as 100 
percent disabling and a separate disability rated at 60 
percent or higher.  The Board notes that service connection 
is currently in effect for chronic rhinosinusitis, rated as 
30 percent disabling; tinnitus, rated as 10 percent 
disabling; peri-rectal abscess with complications and 
fistula, rated as 10 percent disabling; and scar, laceration 
of the right knee, rated as noncompensable.  In addition, 
while the evidence of record demonstrates that the Veteran 
reports that he is restricted to his home due to fatigue, he 
also related that his fatigue is due to treatment for his 
nonservice-connected non-Hodgkin's lymphoma.  Moreover, the 
objective evidence of record does not demonstrate that that 
the Veteran is housebound or unable to engage in activities 
outside of his home.  Indeed, VA treatment records indicate 
that the Veteran goes to the VA medical center for treatment, 
as well as takes vacations.  See September 2008 VA treatment 
record (noting that the Veteran was anticipating a long 
hunting trip).  

In sum, the competent evidence of record does not indicate 
that the Veteran's limitations are solely due to his service-
connected disabilities.  Based on the foregoing, the Board 
finds that the claim for SMC based on housebound status must 
be denied.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Entitlement to Special Monthly Pension

Legal Criteria

Increased pension benefits are payable to a veteran who needs 
the regular aid and attendance of another or by reason of 
being housebound.  38 U.S.C.A. § 1521(d) and (e); 38 C.F.R. § 
3.351(a)(1).  

A veteran may be entitled to "housebound" benefits if he has 
a single permanent disability that is 100 percent disabling 
and additional disabilities independently rated as 60 percent 
or more disabling under the provisions of 38 C.F.R. Part 4, 
or if he is "permanently housebound" by reason of disability.  
See 38 C.F.R. § 3.351(d).  The requirement that the veteran 
be "permanently housebound" is met when the veteran is 
substantially confined to his dwelling and the immediate 
premises, and it is reasonably certain that the disabilities 
that result in his confinement will continue throughout his 
lifetime.

Analysis

Based on all the evidence, the Board finds the Veteran is not 
in fact confined, indefinitely or otherwise, to his home or 
premises due to his health problems.  While he may need to be 
accompanied to his medical appointments, he regularly leaves 
his home for errands or for travel.  The medical evidence 
shows that while the Veteran has several chronic ailments 
(including non-Hodgkins lymphoma, bilateral knee 
disabilities, bilateral hearing loss, arthritis, headaches, 
hemorrhoids, arthritis), including a single permanent 
disability ratable at 100 percent, he does not also have any 
additional disabilities ratable at 60 percent or more.  
Therefore, the requirements for housebound benefits are not 
satisfied.

In sum, the evidence establishes that the Veteran does not 
currently meet the criteria for special monthly pension based 
on housebound status.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule, does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

ORDER

Entitlement to service connection for non-Hodgkin's lymphoma 
is denied.

Entitlement to service connection for a disability manifested 
by headaches is denied.

Entitlement to service connection for residuals of a head 
trauma is denied.

Entitlement to service connection for a disability manifested 
by dizziness is denied.

Entitlement to service connection for residuals of a right 
knee injury is denied.

An award of special monthly compensation due to housebound 
status is denied.

An award of special monthly pension based on housebound 
status is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


